Citation Nr: 1820438	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  16-28 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C. 1151(2012) for right carotid artery stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Daughter


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1954 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran testified before the undersigned at a January 2018 hearing.  A transcript of that hearing is of record.

While the Board acknowledges and regrets the further delay to the Veteran, new evidence has been provided since the last VA opinion issued in November 2015 and a remand is necessary to obtain a new medical opinion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the present case, the Board notes that the record contains a November 2015 VA opinion indicating that it is unlikely that the Veteran's right internal carotid artery with full occlusion is more disabling than his previously diagnosed right internal carotid artery with 50-69 percent stenosis, or that the VA care was careless or negligent or involved lack of proper skill, error in judgment or similar instance of fault, treatment or lack of treatment that proximately caused any additional disability as claimed by the Veteran   The Board finds, however, that the opinion is inadequate because evidence submitted after the opinion was issued raised the possibility that the Veteran's occluded carotid artery may contribute to other conditions, notably including fainting spells.  The November 2015 opinion also failed to articulate the proper standard of care that VA should have provided for the Veteran's condition or provide a rationale to support the conclusion that VA had provided adequate care.  A new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claims.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Arrange for the VA examiner who provided the November 2015 opinion to provide an addendum opinion to resolve the claim for compensation under the provisions of 38 U.S.C. § 1151.

If that individual is unavailable, arrange to obtain a medical opinion from another appropriate examiner based on review of the claims file.  The need for an additional examination of the Veteran is left to the discretion of the examiner designated to provide the addendum opinion.

The claims file should be made available to the designated examiner.

The examiner should offer an opinion as to whether any additional disability, to include transient ischemic attacks, cerebral hypoperfusion, and syncope, are at least as likely as not (i.e., 50 percent or greater probability) the result of VA treatment, or failure to appropriately treat, between May 2011 and December 2013.

In providing the requested opinion, the examiner should specifically address the following: 

(a)  Does the Veteran's right internal carotid artery with 100 percent occlusion, diagnosed December 2013, at least as likely as not (50 percent or greater probability) cause or contribute to any disability beyond what would be caused by his right internal carotid artery with 50 to 69 percent stenosis, diagnosed May 2011?

(b) If so, for each additional disability, the examiner should also opine as to whether the proximate cause of such additional disability was (1) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (2) an event not reasonably foreseeable.

In addressing the above, the physician should comment as to whether, by failing to provide a follow up ultrasound of the Veteran's internal right carotid artery with 50 to 69 percent stenosis for more than two years, VA failed to exercise the degree of care that would be expected of a reasonable health care provider. 

The examiner should discuss the Neurology Consultation notes dated August 16, 2016.

The examiner should discuss the June 2011 VA treatment note acknowledging the Veteran's internal right carotid artery with 50 to 69 percent stenosis and recommending a follow up ultrasound in six months.

Rationale for the conclusions reached should be provided.

2.  Readjudicate the appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




